Citation Nr: 0700416	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for trench mouth.  

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of frozen feet.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 and a December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss attributable to 
his period of military service.

2.  The veteran's tinnitus is not related to his military 
service.

3.  The veteran does not have a back disability due to 
disease or injury in service.  

4.  The veteran does not have a diagnosis of trench mouth or 
residuals thereof.

5.  By rating decisions dated in December 1995, February 
1996, March 1996, and April 1996, service connection for 
residuals of frozen feet was denied.  The veteran initiated 
an appeal by filing a January 1996 notice of disagreement, 
but he did not file a substantive appeal after a March 1996 
statement of the case was issued.

6.  The evidence received since the April 1996 decision, when 
considered by itself, or in the context of the entire record, 
does not raise a reasonable possibility of substantiating the 
claim of service connection for residuals of bilateral frozen 
feet.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3. The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

4.  The veteran does not have trench mouth or residuals 
thereof that are the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of frozen feet has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002 and Supp. 2005); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Available service medical records include the veteran's 
separation examination dated in October 1946.  The veteran 
was noted to have no musculoskeletal defects and no mouth or 
gum abnormalities.  He obtained 15/15 on whispered voice 
hearing testing.  The veteran was noted to have incurred no 
wound, injury, or disease in the line of duty.  

Associated with the claims file are unlabelled private 
treatment reports dated from August 1969 to September 1993.  
The veteran reported that the records were from a Dr. Sweet.  
The records are unrelated to the issues on appeal.  

Associated with the claims file are private treatment records 
from P. Mitchel dated from October 1994 to August 1995.  In 
August 1994 the veteran denied any medical problems.  In July 
1995 the veteran was noted to have gouty arthritis.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1996 to April 2004.  X-rays of 
the lumbosacral spine obtained in February 2003 revealed 
severe degenerative disc disease in the middle and lower 
lumbar spine.  The veteran reported that he injured his back 
in service and that it was painful.  In August 2003 the 
veteran was noted to have severe lumbar degenerative joint 
disease with radiculopathy.  X-rays of the lumbar spine 
obtained in April 2004 revealed severe degenerative lumbar 
disease.  The veteran was noted to have lower extremity edema 
with a lot of lumbar spine arthralgia which radiated down his 
bilateral posterior thighs.  

The veteran was afforded a VA audiological examination in 
September 2003.  The examiner reported that she had reviewed 
the claims file and that the veteran's separation examination 
indicated normal hearing on the whispered voice testing.  It 
was noted that the veteran had reported no complaints of 
hearing loss or ear problems at the time of his separation 
examination.  At the 2003 examination, the veteran reported a 
decrease in his hearing over four to five years earlier.  The 
veteran reported pre-military noise exposure while working on 
his family farm.  He reported military noise exposure in 
basic training.  The veteran reported that he fired an M1 
while shooting a grenade launcher and his earplugs blew out 
of his ears due to the concussion.   The veteran reported 
that he lost his hearing temporarily and had some ringing in 
his ears.  The veteran said the ringing disappeared but his 
hearing never completely came back.  The veteran reported 
thirteen years of post-service military noise exposure 
working for a company where he moved bales of hay with 
tractors.  He denied using hearing protection.  The veteran 
also reported recreational noise exposure from hunting and 
sawing firewood.  He reported using hearing protection while 
using saws.  The veteran reported intermittent bilateral 
tinnitus which began within the last ten years.  Audiometric 
testing revealed puretone thresholds of 90, 85, 85, 90, and 
90 decibels in the right ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively, and 90, 90, 105, 105, and 105 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Speech recognition scores were 1 
percent bilaterally.  The examiner reported that the test 
results would suggest a profound sensorineural hearing loss.  
However, she noted that the speech testing and puretone 
testing were inconsistent.  She said that because of the 
inconsistent results Distortion Product OtoAcoustic Emission 
Testing (DPOAE) was performed.  She said the results of the 
DPOAE were not consistent with profound hearing loss 
bilaterally.  She opined that the results of the testing did 
not represent true organic hearing acuity.  She said the 
veteran would not or could not respond reliably to testing 
and the testing should not be used for VA rating purposes.  

The veteran was afforded another audiological examination in 
December 2003.  Audiometric testing revealed puretone 
thresholds of 15, 30, 40, 60, and 60 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 15, 30, 35, 60, and 65 decibels in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 94 for the 
right ear and 86 for the left ear.  The examiner said the 
test results indicated normal low frequency hearing sloping 
to a moderately severe sensorineural hearing loss 
bilaterally.  The examiner noted that the veteran was 
reinstructed numerous times and his responses were 
inconsistent.  She said that although the test battery 
results could be considered consistent, the veteran's 
response were not.  She said that the veteran's responses may 
be a close representation of the veteran's true organic 
hearing acuity.  She noted that medical follow-up was not 
needed and would not result in improved hearing threshold 
levels.  She opined that it was less than likely that hearing 
loss and tinnitus were a result of military noise exposure.  
She noted that the veteran's exit examination was negative 
for hearing complaints and the veteran had limited military 
noise exposure as a chauffeur.  She said the veteran had 
occupational and recreational noise exposure and that it was 
more than likely that the veteran's hearing loss and tinnitus 
were a result of other factors, including occupational noise 
exposure, recreational noise exposure, aging, etc.  

The veteran underwent a VA examination in July 2004.  The 
veteran reported foot pain secondary to bunions.  The veteran 
also reported pronounced back pain and he said he could not 
take more than a few steps because of back and knee pain.  
Physical examination revealed that he was edentulous with 
only one tooth left.  The examiner said there was tenderness 
over the lumbar area.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and 
Supp.2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

For purposes of service connection, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss within one year after 
service.  The veteran's separation examination reflected 
normal hearing on the whispered voice test, as noted by the 
September 2003 VA examiner.  The veteran did not submit any 
audiograms or treatment records to document his hearing loss.  
Other than the veteran's discharge examination in October 
1946, the only tests of hearing acuity of record are the 
September 2003 and December 2003 audiograms obtained by VA.  

The September 2003 VA examiner opined that the results of the 
audiometric testing did not represent true organic hearing 
acuity.  She said the veteran would not or could not respond 
reliably to testing and that the testing should not be used 
for VA rating purposes.  

The December 2003 VA examiner opined that it was less than 
likely that the veteran's hearing loss was a result of 
military noise exposure.  She noted that the veteran's exit 
examination was negative for hearing complaints and the 
veteran had limited military noise exposure as a chauffeur.  
She said the veteran had occupational and recreational noise 
exposure and that it was more than likely that the veteran's 
hearing loss was a result of factors other than military 
service, including occupational noise exposure, recreational 
noise exposure, aging, etc.  

The veteran has argued that he fired an M1 while shooting a 
grenade launcher and his earplugs blew out of his ears due to 
the concussion while he was in basic training.  The veteran 
reported that he lost his hearing temporarily and that his 
hearing never completely came back.  The Board notes that the 
veteran is capable of presenting lay evidence regarding his 
belief that he has a current bilateral hearing loss as a 
result of his service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is qualified to identify the acoustic 
trauma he experienced in service and the symptoms he 
experienced thereafter; however, there is no medical nexus 
opinion linking current hearing loss to that in-service noise 
exposure.  The December 2003 examiner opined that it was less 
than likely that the veteran's hearing loss was a result of 
military noise exposure.  Given the absence of competent 
opinion evidence contradicting the VA examiner's, the Board 
finds that the preponderance of the evidence is against the 
claim.

Tinnitus

As already noted, the veteran reported that he experienced 
noise exposure during military service.  Nevertheless, the 
available record does not show that he complained of tinnitus 
during service.  While the veteran is capable of providing 
information regarding his exposure to noise in service, and 
that he experiences ringing in his ears, as a layperson, he 
is not qualified to offer medical opinions.  See Espiritu, 
supra.  The December 2003 VA examiner opined that it was less 
than likely that tinnitus is a result of military noise 
exposure.  She noted that the veteran's exit examination was 
negative for hearing complaints and the veteran had limited 
military noise exposure as a chauffeur.  She said the veteran 
had occupational and recreational noise exposure and that it 
was more than likely that the veteran's tinnitus was a result 
of factors other than military service, including 
occupational noise exposure, recreational noise exposure, 
aging, etc.  In light of the absence of other evidence of 
record to contradict such medical opinion evidence, and for 
the same reasons that service connection for hearing loss is 
denied, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  

Low Back Disability

The Board notes the veteran's separation examination revealed 
no musculoskeletal defects.  Specifically, the veteran was 
noted to have incurred no wound, injury, or disease in the 
line of duty.  

The evidence of record reveals that x-rays of the lumbosacral 
spine obtained in February 2003 revealed severe degenerative 
disc disease and degenerative spurring in the lower lumbar 
spine.  The veteran reported that he injured his back in 
service and that it was painful.  In August 2003 the veteran 
was noted to have severe lumbar degenerative joint disease 
with radiculopathy.  X-rays of the lumbar spine obtained in 
April 2004 revealed severe degenerative lumbar disease.  The 
veteran was noted to have lower extremity edema with a lot of 
lumbar spine arthralgia, which radiated down his bilateral 
posterior thighs.  

The evidence of record does not reflect that any current low 
back disability is related to service.  There is no record of 
any injury to the veteran's back in service.  He was not 
diagnosed with a lumbar spine disability until 2003, almost 
sixty years after he separated from service.  The veteran 
reported that he injured his back in service but the evidence 
contradicts his claim.  Furthermore, neither the veteran's 
private physicians nor his treating physicians at VA have 
attributed any low back disability to any injury in service.  
The absence of any problem requiring medical treatment when 
the veteran separated from service or for many years 
thereafter is telling.  The lack of continuity of treatment 
from the time the veteran separated from service until he was 
diagnosed with lumbar degenerative joint disease is likewise 
significant.  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  

The provisions of 38 C.F.R. §§ 3.307, 3.309, which allow for 
a presumption of service incurrence where arthritis has been 
shown, do not aid the veteran because there is no evidence of 
arthritis within a year of service.

Trench mouth

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current disability.  Without medical evidence 
of a current disability, the analysis ends, and the claim 
must be denied.  The veteran's separation examination 
revealed that the veteran had no mouth or gum abnormalities.  
At the time of the July 2004 VA examination the veteran was 
noted to be edentulous with one tooth left.  He was not 
diagnosed with any disability of the mouth or gums 
attributable to trench mouth (acute necrotizing ulcerative 
gingivitis or Vincent's stomatitis).  Absent a current 
diagnosis of disability, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

The Board notes that the veteran has alleged that he has a 
low back problem and trench mouth due to service.  While the 
veteran is capable of providing information regarding his 
current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu, supra.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss, tinnitus, a low back 
disability, or trench mouth.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2005); 38 C.F.R. § 3.102 (2006).

New and Material Evidence-Frozen Feet

The veteran originally filed a claim for entitlement to 
service connection for residuals of frozen feet in September 
1995.  The claim was denied on the merits in December 1995.  
Notice of the denial and appellate rights were provided in 
January 1996.  The veteran submitted a notice of disagreement 
in January 1996 but he did not submit a substantive appeal 
after a March 1996 statement of the case was issued.  The 
denial consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (1995).  The veteran's claim was subsequently denied 
in rating decisions dated in February 1996, March 1996, and 
April 1996.  (No appeal was filed with respect to these later 
rating actions.)  As a result, claims of service connection 
for residuals of frozen feet may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last prior adjudication.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2005); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1996 decision 
consisted of the veteran's service medical records, private 
treatment reports from P. Mitchel, M.D., dated from October 
1994 to August 1995, private treatment reports from Dr. Sweet 
dated from August 1969 to September 1993, a February 1996 VA 
examination, and statements from the veteran's spouse, a 
friend who joined the military at the same time as the 
veteran, and his brother.  

The SMRs consisted of the veteran's October 1946 separation 
examination and revealed that the veteran was noted to have 
normal feet.  The veteran was noted to have incurred no 
wound, injury, or disease in the line of duty.  

The private treatment reports from Dr. Mitchel revealed that 
the veteran had complaints of ankle pain and was noted to 
have gouty arthritis and hyperuricemia.  

Private treatment reports from Dr. Sweet revealed that the 
veteran had possible right foot arthritis in July 1990.

The statements from the veteran reflect that the veteran 
reported that he had frozen feet while serving in Berlin.  
The statement from the veteran's spouse indicates that the 
veteran wrote to his spouse while he was serving in Berlin 
and in the letter the veteran reported having frostbitten 
feet.  The veteran's friend's statement indicated that the 
veteran and his friend joined the Army together and shipped 
to Berlin together but were separated into different 
companies upon their arrival in Berlin.  He said that he 
remembered how cold it was in Berlin and that he recalled the 
veteran telling him that he had frozen both of his feet 
because they had not been issued overshoes.  Finally, the 
veteran's brother stated that the veteran wrote to him and 
told him that he got frostbitten feet after arriving in 
Berlin in the early part of 1946.

The February 1996 VA examination revealed a diagnosis of 
frostbite injury occurring in early 1946 based on the history 
provided by the veteran, bilateral hallux valgus deformity of 
the feet with secondary bunion formation resulting in chronic 
pain, and clinical history of hyperuricemia and secondary 
symptomatic gouty arthritis.

The veteran submitted an application to reopen his claim for 
service connection in May 2003.  Evidence received since the 
April 1996 rating decision consists of VA outpatient 
treatment reports dated from February 1996 to April 2004, VA 
audiological examination reports dated in September 2003 and 
December 2003, a statement from the veteran's spouse and 
brother received in April 2004, a VA examination report dated 
in July 2004, statements from the veteran's son and daughter 
received in September 2004, and a statement from the 
veteran's spouse received in October 2004.

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The 
records reveal that the veteran had swollen feet and hallux 
valgus in March 1996.  

The VA audiological examination reports dated in September 
2003 and December 2003 are new in that they were not of 
record before; however, they are not material.  The records 
are unrelated to this issue.  

The July 2004 VA examination report is new in that it was not 
of record before; however, it is not material.  The July 2004 
VA examination revealed that the veteran had complaints of 
foot pain secondary to bunions

The statements from the veteran's family likewise are new in 
that they were not of record before; however, they are 
cumulative of the previous record.  The statements from the 
veteran's spouse, brother, and daughter reflect that the 
veteran reported that he had frozen feet while serving in 
Berlin because no overshoes were provided which led to 
bunions.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since April 1996 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already addressed in 1996.  The veteran's claim was denied in 
April 1996 because the RO found that the veteran did not have 
a diagnosis of frozen feet in service.  The veteran's 
separation examination revealed normal feet and private 
medical records did not reference any foot disability related 
to frozen feet.  Furthermore, statements from the veteran's 
spouse, brother, and fellow serviceman did not provide first 
hand knowledge that the veteran suffered from frozen feet 
during service.  Since the April 1996 denial, the veteran has 
submitted evidence of treatment for hallux valgus and foot 
pain secondary to bunions.  None of the newly received 
records provides a nexus between the veteran's current 
problems and his military service.  In other words, the newly 
received evidence merely shows that the veteran has 
disabilities, something that was already shown in 1996.  The 
evidence falls short of raising a reasonable possibility of 
substantiating the claims.  To substantiate a claim of 
service connection, there must be some nexus between current 
disability and military service.  Without some evidence 
tending to prove such a nexus, the information received since 
the prior final denial may not be considered new and material 
evidence.  In the absence of new and material evidence, the 
veteran's claim is not reopened.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for residuals 
of frozen feet and establish service connection for hearing 
loss, tinnitus, a low back disability, and trench mouth.

The veteran submitted his claim for entitlement to service 
connection for residuals of frozen feet, hearing loss, a low 
back disability, and trench mouth in May 2003.  He submitted 
his claim for entitlement to service connection for tinnitus 
in June 2004.  The RO wrote to the veteran in June 2003 and 
June 2004 and notified him of the evidence/information needed 
to substantiate his claims and establish service connection 
for hearing loss, tinnitus, a low back disability, and trench 
mouth.  He was told what VA would do in the development of 
his claims and what he should do to support his contentions.  
The veteran was specifically informed that he needed to 
submit new and material evidence for his claim for service 
connection for residuals of frozen feet.  He was informed 
that new evidence means evidence submitted for the first time 
and material evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  He 
was also told of what was required to substantiate an 
underlying claim of service connection.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings or 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
such issue is now before the Board.  Therefore, a remand in 
order to address rating or effective date issues is not 
necessary.

In regard to the application to reopen a claim of service 
connection for residuals of frozen feet, given that new and 
material evidence has not been received, the Board finds that 
VA has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to this claim, at 
least not until new and material evidence is received.  
Barnett, supra.  Specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denials.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  Through notice letters, the 
rating decision, and the statement of the case, the veteran 
was told of the bases of the prior denial and what was 
specifically required to reopen, as well as what was required 
to substantiate an underlying claim.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was afforded VA 
audiological examinations on his claim for entitlement to 
service connection for hearing loss and tinnitus.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for hearing loss, tinnitus, a low back disability, 
or trench mouth should be granted.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinions on the questions of whether any 
current low back disability or trench mouth is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the veteran has had no post-service diagnosis of trench mouth 
or residuals thereof, and there is no indication, except by 
way of unsupported allegation, that he has a low back 
disability that may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for trench mouth is denied.  

The application to reopen a claim of service connection for 
residuals of frozen feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


